Citation Nr: 1518958	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and PTSD.

3.  Entitlement to service connection for the common cold.

4.  Entitlement to service connection for a brain injury.

5.  Entitlement to service connection for bullet wounds.

6.  Entitlement to service connection for chest pains.

7.  Entitlement to service connection for high cholesterol.

8.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has been diagnosed with schizophrenia, bipolar disorder, and PTSD, the issues relating to service connection of acquired psychiatric disorders have been consolidated and recharacterized as noted above.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for an acquired psychiatric disorder, and whether new and material evidence has been received to reopen a claim for service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for an acquired psychiatric disability (originally claimed as passive aggressive personality and paranoid schizophrenia) was denied in an unappealed March 1993 decision of the RO.

2.  The evidence received since the March 1993 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.

3.  The Veteran does not have a chronic disability of the common cold.

4.  The Veteran does not have a brain injury.

5.  The Veteran did not receive bullet wounds while he was on active duty.

6.  The Veteran's chest pains have not resulted in an actual disability.

7.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for the common cold have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a brain injury have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for bullet wounds have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for chest pains have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").	

I.  Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

May 2009 and September 2009 letters notified the Veteran of the elements of service connection.  These letters also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains the Veteran's service treatment records (STRs) and relevant post-service medical treatment records.  Significantly, in December 2009, the Veteran informed VA that obtaining further medical records was unnecessary, and he requested that VA move forward and make a decision on his claims.  In light of the actions of the RO, and the specific request of the Veteran, the Board finds that all obtainable relevant records have been associated with the claims file.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for the common cold, a brain injury, bullet wounds, chest pains, and high cholesterol.  However, as will also be discussed in more detail below, an examination or opinion is not necessary due to a lack of credible lay or medical evidence of any such disability in service or for decades thereafter.  In essence, there is no credible lay or medical evidence of symptoms continuing since service, nor is there an indication that links these claimed disorders to the Veteran's military service.  Therefore, VA examinations are not warranted for these claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 


B.  Acquired Psychiatric Disability

The Veteran's service treatment records are negative for treatment for a psychiatric disorder.  The November 1968 service separation examination reflects that the Veteran had a passive-aggressive personality.  He was given an examination that resulted in no evidence of serious mental disease or medical findings.

In March 1974, a VA treatment provider suspected the Veteran of drug addiction.  The treatment provider wondered if the Veteran was schizophrenic.  In November 1974, the Veteran was treated for schizophrenia demonstrating paranoia at a VA facility.

A VA treatment record from February 1980 contains a diagnosis of paranoid schizophrenia.  The note indicates that the Veteran had the diagnosis for the prior four to five years.  The Veteran was hospitalized from November 1987 to January 1988 for schizoaffective disorder.

A VA treatment record from July 1990 contains the Veteran's history of schizoaffective disorder.  

In a March 1993 RO decision, service connection for a passive aggressive personality and paranoid schizophrenia were denied.  The RO noted that the Veteran had a diagnosis of passive aggressive personality with no evidence of serious mental disease at the time of his discharge from active duty.  The decision noted that a passive aggressive personality is considered a constitutional or developmental defect and is not a disability under the law for which compensation may be paid.  It was further noted that the service treatment records were negative as to a diagnosis or treatment of other chronic psychiatric problems while the Veteran was on active duty.  

Evidence added to the claims file after the March 1993 decision includes a private treatment record from April 1993 that contains the Veteran's report of experiencing his first breakdown in 1974.  The treatment provider gave diagnoses of schizophrenia, paranoid type, chronic, and mixed personality disorder.

In February 2002, the Veteran was diagnosed with paranoid schizophrenia with delusions at a VA facility.  Another record from February 2002 contains a diagnosis of bipolar disorder, manic type.  A diagnosis of bipolar disorder appears in an April 2003 treatment record, and a June 2004 VA treatment record contains a diagnosis of delusional disorder.

The Veteran has additionally asserted that he has PTSD.  He has claimed that while on active duty, a fellow servicemember fired a weapon at him, resulting in the death of another servicemember.  See May 2009 statements.  In particular, the Veteran's newly submitted statements pertain to traumatic experiences that the Veteran experienced while he was on active duty thus showing a possible in-service genesis of a psychiatric disability.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and PTSD, is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.

III.  Service Connection Claims

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Common Cold

The service treatment records are negative for signs, symptoms, or diagnoses of the common cold.  The November 1968 service separation examination report reflects that the Veteran's head, nose, sinuses, and lungs were normal.

Post-service, treatment records show that the Veteran was treated for a bad cold in February 1981.  

In January 1989, the Veteran was treated at a VA facility for a cold.

After reporting cold-like symptoms to a VA treatment provider in February 2002, the Veteran was diagnosed with bronchitis.

A VA treatment note from March 2009 contains the Veteran's complaints of a cough and yellow sputum production.  He was assessed with bronchitis.

The Board finds that service connection for the common cold is not warranted.  As reviewed above, the service treatment records do not establish the presence of any chronic illness while the Veteran was on active duty.  Significantly, the Veteran himself has not asserted at any time that he suffered an in-service incurrence of a common cold disability.  As such, the requirement that there be an in-service incurrence or relationship has not been met.  See Holton, supra.

Additionally, although the Veteran was treated for occasional acute periods of related symptoms post-service, no chronic disease or illness was identified at any point during the period on appeal.  As such, the requirement that there be current disability has also not been met.  See Holton, supra.

For the aforementioned reasons, service connection for a common cold is denied.

C.  Brain Injury

The service treatment records are negative for signs, symptoms, or diagnoses of a brain injury.  The November 1968 service separation examination report reflects that the Veteran's head was normal.

In July 1989, the Veteran was treated at a VA facility for a scalp laceration after having been attacked by three men with sticks.  An X-ray showed no evidence for a displaced fracture or abnormal calcification.  The impression was unremarkable skull.

In a March 1994 private hospitalization record, the Veteran reported having been hit in the head with a brick a few years previously.

In November 2000, the Veteran was treated at a VA emergency room after being assaulted and hit across his left temple.

The Board finds that service connection for a brain injury is not warranted.  As with the claim for service connection for a common cold, the service treatment records do not establish the presence of any brain injury while the Veteran was on active duty.  Significantly, the Veteran himself has not asserted at any time that he suffered an in-service incurrence of a brain injury.  As such, the requirement that there be an in-service incurrence or relationship has not been met.  See Holton, supra.

Additionally, although the Veteran has received at least three post-service head injuries, no actual injury to the brain was identified at any point during the period on appeal.  Although the Veteran has claimed to have a current brain injury, the Board finds that his contentions are outweighed by the medical evidence of record.  Notably, the Veteran has received skull X-rays and other treatment following his post-service head injuries; however, no medical treatment provider has indicated in any way that the Veteran has suffered a brain injury.  As such, the requirement that there be current disability has likewise not been met.  See Holton, supra.

For the aforementioned reasons, service connection for a brain injury is denied.

D.  Bullet Wounds

The service treatment records are negative for signs or symptoms of bullet wounds.  The November 1968 service separation examination report is negative for any signs of bullet wounds.

In his March 2009 claim, the Veteran specified that he suffered from bullet wounds when he was attacked in a Waffle House in Fayetteville, North Carolina.  A September 2009 letter from the North Carolina Department of Crime Control and Public Safety indicates that the shooting at the Waffle House Restaurant in Fayetteville occurred in 2002-nearly 34 years after the Veteran left active duty.

The Board finds that service connection for bullet wounds is not warranted.  Again, the service treatment records do not establish the presence of bullet wounds while the Veteran was on active duty.  Significantly, the Veteran himself has not asserted at any time that he suffered an in-service incurrence of bullet wounds.  As such, the requirement that there be an in-service incurrence or relationship has not been met, and service connection for bullet wounds cannot be granted.  See Holton, supra.

E.  Chest Pains

The service treatment records are negative for signs, symptoms, or diagnoses of a disability relating to chest pains.  The November 1968 service separation examination report reflects that the Veteran's chest and heart were normal.

In November 1999, the Veteran complained of chest pains to a VA treatment provider.  A chest X-ray shows that the Veteran's heart size was normal.  No acute process was found.

The Board finds that service connection for chest pains is not warranted.  The service treatment records do not establish the presence of a disability manifest by chest pains while the Veteran was on active duty.  Significantly, the Veteran himself has not asserted at any time that he suffered an in-service incurrence of a disability manifest by chest pains.  As such, the requirement that there be an in-service incurrence or relationship has not been met.  See Holton, supra.

Additionally, no actual disability manifest by chest pains has been identified at any point during the period on appeal.  Although the Veteran has claimed to have a disability manifest by chest pains, the Board finds that his contentions are outweighed by the medical evidence of record.  Notably, the Veteran received a chest X-ray in November 1999, but no diagnosable disability was found; no medical treatment provider has indicated in any way that the Veteran has suffered a diagnosable disability manifest by his chest pains.  As such, the requirement that there be current disability has likewise not been met.  See Holton, supra.

For the aforementioned reasons, service connection for chest pains is denied.

F.  High Cholesterol

A private treatment record from July 2004 reflects that the Veteran's cholesterol level was 259.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  High cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder and PTSD, is granted; to this extent only, the appeal is allowed.

Entitlement to service connection for the common cold is denied.

Entitlement to service connection for a brain injury is denied.

Entitlement to service connection for bullet wounds is denied.

Entitlement to service connection for chest pains is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

A.  Service Connection for Acquired Psychiatric Disorder

Having reopened the previously denied claim for service connection for an acquired psychiatric disorder, the Board finds that additional development is required.

In a May 2009 statement, the Veteran claimed a specific stressor for his claimed PTSD.  He said that while on active duty, a fellow serviceman fired a weapon at him.  He related that another serviceperson, C.C., was killed in September 1968 as a result of the incident.  He further indicated that at the time, C.C. was assigned to the 809th Security Police Squadron.  On remand, the AMC/RO should attempt to verify this stressor.

Further, in light of the Veteran's extensive psychiatric history, the Board finds that the Veteran should be afforded a VA psychiatric examination for clarification of his diagnoses and  an etiology opinion regarding his claimed acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

B.  New and Material Evidence to Reopen a Previously Denied Claim for Service Connection for Hypertension

In the March 2010 rating decision on appeal, in addition to all of the other issues discussed above, the RO new and material evidence had not been submitted sufficient to reopen a previously denied claim for service connection for hypertension.  In a notice of disagreement (NOD) submitted by the Veteran's accredited representative in June 2010, it was indicated that the Veteran disagreed with all conditions listed on the March 2010 rating decision (emphasis added).  No statement of the case (SOC) has been issued addressing the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hypertension.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding medical records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, compile all information, including the May 2009 statements provided by the Veteran, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claim that a fellow serviceman fired a weapon at him, resulting in the death of C.C. in September 1968, while part of the 809th Security Police Squadron.  Any response received from that organization is to be associated with the claims folder.

3.  Thereafter, the record should be reviewed and specific determinations provided as to which specific stressor events, if any, have been verified.  In reaching these determinations, any credibility questions raised by the record should be addressed.  The Veteran should be notified of these determinations and afforded the opportunity to respond.

4.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include schizophrenia, bipolar disorder, and PTSD.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

5.  Issue a SOC to the Veteran and his representative, addressing the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hypertension.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hypertension be returned to the Board for further appellate consideration, if otherwise in order.

6.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


